      4:20-cv-02901-DCC          Date Filed 10/05/20        Entry Number 11        Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA

William Von Long, #238950,                       ) C/A No. 4:20-2901-DCC-TER
                                       Plaintiff,)
                                                 )
vs.                                              )
                                                 )            ORDER
Ofc. Keven B. Suggs,                             )
                              Defendant.         )
________________________________________________ )


       This is an action filed by a state prisoner. This case is before the Court due to Plaintiff’s

failure to comply with the magistrate judge’s order. (ECF No. 6). The order was not returned as

undeliverable.

         The mail in which the Order was sent to Plaintiff’s provided address has not been returned

to the court, thus it is presumed that Plaintiff received the Order, but has neglected to comply with

the Order within the time permitted under the Order. The Court has not received a response from

Plaintiff and the time for compliance has passed. A review of the record indicates that the

magistrate judge specifically informed Plaintiff that if Plaintiff failed to comply with the Order, this

case would be subject to dismissal.

       Plaintiff’s lack of response to the Order indicates an intent to not prosecute this case, and

subjects this case to dismissal. See Fed. R. Civ. P. 41(b)(district courts may dismiss an action if a

Plaintiff fails to comply with an order of the court); see also Ballard v. Carlson, 882 F.2d 93, 95 (4th

Cir. 1989)(dismissal with prejudice appropriate where warning given); Chandler Leasing Corp. v.

Lopez, 669 F.2d 919, 920 (4th Cir. 1982)(court may dismiss sua sponte).
     4:20-cv-02901-DCC          Date Filed 10/05/20       Entry Number 11         Page 2 of 2




       Accordingly, this case is dismissed without prejudice. The Clerk of Court shall close the file.



       IT IS SO ORDERED.



Spartanburg, South Carolina                           s/Donald C. Coggins, Jr.
October 5, 2020                                       The Honorable Donald C. Coggins, Jr.
                                                      United States District Judge




                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                 2
